DETAILED ACTION
1.	Applicant's amendments and remarks submitted on June 28, 2021 have been entered. Claims 1-2, 8 and 11-12 have been amended. Claim 9 has been cancelled. Claims 21-22 have been added. Claims 1-8 and 10-22 are still pending on this application, with claims 1-5, 7-8 and 10-22 being rejected and claim 6 being objected to. All new grounds of rejection were necessitated by the amendments to claims 1 and 11, and new claims 21-22. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 7-8 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 7 recites the limitation “communicate data by receiving a control signal” in lines 1-2. It is unclear which data is being communicated by receiving a control signal. 

	Claim 8 recites the limitation “the control signal” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.

7.	Claim 11 recites the limitation “the audio data” in line 10. There is insufficient antecedent basis for this limitation in the claim.
8.	Claims 12-20 are dependent on claim 11 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.
9.	Claim 17 further recites the limitation “communicating the data comprises receiving a control signal” in lines 1-2. It is unclear which data is being communicated by receiving a control signal.

10.	Claim 21 recites the limitation “communicate data by receiving a control signal” in line 15. It is unclear which data is being communicated by receiving a control signal.
11.	Claim 22 is dependent on claim 21 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.
12.	Claim 22 further recites the limitation “the auxiliary data” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
13.	Claims 1-5, 10-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2020/0110570 A1 to Russell et al. (“Russell”) in view of US Patent Pub Wiesbauer et al. (“Wiesbauer”), and further in view of US Patent Pub No 2005/0078841 A1 to Boor.
As to claim 1, Russell discloses a digital microphone assembly comprising: a housing having an external device interface with a plurality of contacts including a data contact (MEMS mic 100 with output interface 102, see figures 1-3; pg. 1, ¶ 0018, ¶ 0022; pg. 4, ¶ 0078); an electro-acoustic transducer disposed in the housing and configured to generate an electrical signal in response to sound (mic 114, see figures 1-2; pg. 2, ¶ 0030); and an electrical circuit disposed in the housing and electrically coupled to contacts of the interface, the electrical circuit including: a controller configured to communicate data, other than the audio data, via the data contact of the external device interface during a start-up transition period of the microphone assembly, wherein the controller is configured to communicate the audio data via the data contact of the external device interface only after the start-up transition period is complete (output controller 120, see figures 2 and 4-5; pg. 2, ¶ 0033, ¶ 0044 - ¶ 0045).
Russell discloses processing the microphone signal, but does not expressly disclose an analog-to-digital converter (ADC) configured to convert the electrical signal to audio data. However such a configuration for microphone signal processing is known in the art, as further taught by Wiesbauer, which discloses a similar digital microphone system, and further discloses the microphone signal processing including an analog to digital converter coupled to the microphone signal to generate a digital audio signal (see figures 1a and 2a; pg. 2, ¶ 0027; pg. 3, ¶ 0030). The use of an ADC for converting the microphone signal is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being in order to provide a digital or modulated microphone audio signal, depending on the systems or Wiesbauer pg. 2, ¶ 0027).
Russell in view of Wiesbauer further discloses the controller being configured to communicate data other than the audio data via the data contact during the start-up transition period (Russell pg. 2, ¶ 0033; pg. 3, ¶ 0055, ¶ 0065), but does not expressly disclose said communication being based on a power supply voltage exceeding a non-zero supply voltage threshold. However the initialization or start-up transition period, and therefore the communication during said period, being based on a power supply voltage exceeding a non-zero supply threshold is known in the art, as taught by Boor, which discloses a similar microphone assembly with an initialization or power on reset circuit (see pg. 2, ¶ 0016), and further teaches wherein the circuit determines whether a power supply is at or above a non-zero predetermined threshold before it is considered to be in a legitimate initial power up state (see pg. 2, ¶ 0017). The proposed modification is therefore considered an obvious choice given the teachings of Russell in view of Wiesbauer and known initialization or power on reset modes, as taught by Boor, in order to ensure the microphone assembly powers up into a known and legitimate initial state (Boor pg. 2, ¶ 0017).
As to claim 2, Russell in view of Wiesbauer and Boor further discloses wherein the start-up transition period is a period during which a portion of the electrical circuit is initialized prior to providing the audio data to the data contact of the external device interface, and2Application No.: 16/846,237Docket No.: K-0407-US wherein the controller is configured to communicate data other than the audio data via the data contact after a clock frequency exceeds a clock frequency threshold during the start-up transition period (Russell pg. 2, ¶ 0033; pg. 3, ¶ 0049; pg. 4, ¶ 0065 - ¶ 0071; pg. 6, claim 14).  
claim 3, Russell in view of Wiesbauer and Boor further discloses wherein the controller is configured to utilize no other contact other than the data contact to communicate data and the audio data (Russell figures 1-2 and 4; pg. 2, ¶ 0033).  
As to claim 4, Russell in view of Wiesbauer and Boor further discloses the electrical circuit further comprising memory configured to store auxiliary data, the controller configured to communicate data by transmitting the auxiliary data with a sync pattern via the data contact of the external device interface during the start-up transition period (Russell figures 1-2; pg. 3, ¶ 0055 - ¶ 0056).  
As to claim 5, Russell in view of Wiesbauer and Boor further discloses wherein the auxiliary data is any one of microphone calibration, performance, status, or diagnostic data (Russell pg. 3, ¶ 0049, ¶ 0055).  
As to claim 10, Russell in view of Wiesbauer and Boor further discloses wherein the controller is configured to complete the start-up transition period based on a voltage of at least one component of the electrical circuit exceeding a threshold value (Wiesbauer pg. 3, ¶ 0031, ¶ 0036 - ¶ 0038). 
As to claim 11, Russell discloses a method for communicating over a data contact of an external device interface of a digital microphone assembly having a housing (MEMS mic 100 with output interface 102, see figures 1-3; pg. 1, ¶ 0018, ¶ 0022; pg. 4, ¶ 0078), the method comprising: generating, by an electro-acoustic transducer disposed in the housing, an electrical signal in response to sound (mic 114, see figures 1-2; pg. 2, ¶ 0030); communicating, by a controller, data other than the audio data via the data contact of the external device interface during a start-up transition period of the microphone assembly, wherein the controller is configured to communicate the audio data via the data contact of the external device interface 
Russell discloses processing the microphone signal, but does not expressly disclose converting, by an analog-to-digital converter (ADC), the electrical signal. However such a configuration for microphone signal processing is known in the art, as further taught by Wiesbauer, which discloses a similar digital microphone system, and further discloses the microphone signal processing including an analog to digital converter coupled to the microphone signal to generate a digital audio signal (see figures 1a and 2a; pg. 2, ¶ 0027; pg. 3, ¶ 0030). The use of an ADC for converting the microphone signal is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being in order to provide a digital or modulated microphone audio signal, depending on the systems or devices where the microphone is used and the desired format of the audio signal (Wiesbauer pg. 2, ¶ 0027).
Russell in view of Wiesbauer further discloses wherein communicating data other than the audio data further comprises communicating data other than the audio data via the data contact during the start-up transition period (Russell pg. 2, ¶ 0033; pg. 3, ¶ 0055, ¶ 0065), but does not expressly disclose said communication being based on a power supply voltage exceeding a non-zero supply voltage threshold. However the initialization or start-up transition period, and therefore the communication during said period, being based on a power supply voltage exceeding a non-zero supply threshold is known in the art, as taught by Boor, which discloses a similar microphone assembly with an initialization or power on reset circuit (see pg. 2, ¶ 0016), and further teaches wherein the circuit determines whether a power supply is at or above a non-zero predetermined threshold before it is considered to be in a legitimate initial power up state (see pg. 2, ¶ 0017). The proposed modification is therefore considered an obvious choice given the teachings of Russell in view of Wiesbauer and known initialization or power on reset modes, as taught by Boor, in order to ensure the microphone assembly powers up into a known and legitimate initial state (Boor pg. 2, ¶ 0017).
As to claim 12, Russell in view of Wiesbauer and Boor further discloses wherein communicating the data comprises communicating, by the controller, data other than the audio data via the data contact of the external device interface after a clock frequency exceeds a clock frequency threshold during the start-up transition period, and wherein the start-up transition period is a period during which a portion of an electrical circuit comprising, the ADC and the controller is initialized prior to providing the audio data to the data contact of the external device interface (Russell pg. 2, ¶ 0033; pg. 3, ¶ 0049; pg. 4, ¶ 0065 - ¶ 0071; pg. 6, claim 14).  
As to claim 13, Russell in view of Wiesbauer and Boor further discloses wherein communicating the data comprises the communicating, by the controller, the data and the audio data via no other contact than the data contact (Russell figures 1-2 and 4; pg. 2, ¶ 0033).  
As to claim 14, Russell in view of Wiesbauer and Boor further discloses wherein communicating the data comprises transmitting auxiliary data, stored in memory, with a synch pattern via the data contact of the external device interface during the start-up transition period (Russell figures 1-2; pg. 3, ¶ 0055 - ¶ 0056).  
As to claim 16, Russell in view of Wiesbauer and Boor further discloses wherein the auxiliary data is any one of microphone calibration, performance, status, or diagnostic data (Russell pg. 3, ¶ 0049, ¶ 0055).  
As to claim 20, Russell in view of Wiesbauer and Boor further discloses further comprising completing, by the controller, the start-up transition period based on a voltage of at least one component of the microphone assembly exceeding a threshold value (Wiesbauer pg. 3, ¶ 0031, ¶ 0036 - ¶ 0038).

Allowable Subject Matter
14.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Claims 7-8, 15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	Claims 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Response to Arguments
17.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652